Citation Nr: 0427349	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  00-03 050	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to service connection for bilateral cubital 
syndrome, claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for bilateral 
chondromalacia of the patellae, claimed as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
October 1974.  He also had additional active service from 
November 1990 to May 1991, including service in Southwest 
Asia from January to April 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Historically, the veteran was notified in January 1996 of a 
rating action that month denying, in relevant part, his 
claims for service connection for bilateral cubital syndrome 
and for bilateral chondromalacia of the patellae.  He did not 
appeal that decision.

The veteran testified at an RO hearing in March 2000, at 
which time it was noted that his appeal included a claim for 
service connection for recurrent plantar warts.  But a 
subsequent, September 2000, rating action granted service 
connection for plantar warts of the left foot and assigned an 
initial noncompensable (i.e., 0 percent) disability rating.  

Also during the March 2000 RO hearing, it was indicated the 
veteran was setting for additional claims that included 
service connection for Gulf War Syndrome (see page 1 of the 
transcript of that proceeding).  But he previously had been 
notified in a January 2000 letter that "Gulf War Syndrome" 
was not a diagnosis.  He also claimed entitlement to an 
increased rating for the service-connected residuals of an 
osteochondral injury of the medial femoral condyle of the 
right knee, evaluated as 10 percent disabling, but this claim 
has not been adjudicated by the RO - much less denied and 
timely appealed to the Board.  So referral to the RO for 
initial development and consideration is required since the 
Board does not currently have jurisdiction to consider this 
additional claim.  See 38 C.F.R. § 20.200 (2003).

The veteran was also notified in January 2004 of a rating 
action that month concerning claims raised at the March 2000 
RO hearing for service connection for memory loss, claimed as 
due to an undiagnosed illness, and for hypertension.  He has 
not filed a notice of disagreement (NOD) in response to that 
rating action to initiate an appeal to the Board.  See 
38 C.F.R. §§ 20.201, 20.300, 20.301 (2003).  So the Board 
also does not have jurisdiction to consider these claims, 
either.

And, unfortunately, as for the claims that are currently 
before the Board, they must be REMANDED to the RO for further 
development and consideration before being decided.  This 
will occur via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

During the March 2000 RO hearing the veteran testified that 
his symptoms of pain, numbness, and tingling of the elbows, 
hands, and fingers, and symptoms of pain and burning of the 
knees (other than symptoms due to the service-connected 
right knee disorder) began several months after his return 
from participation in the Persian Gulf War (see pages 3 and 7 
of the transcript).  He also testified that he had undergone 
repeated tests that had not identified the etiology of his 
symptoms (pages 6 and 18).  He testified, as well, that he 
was to be seen in April or May 2000 at the "Gulf War 
Center" for further testing and evaluation (page 18).  
The presiding Hearing Officer requested that he forward all 
such records for RO consideration, and in June 2000 the RO 
sent him a letter again requesting that he forward these 
records, but none were ever received.

Submitted at the March 2000 RO hearing was a VA clinical 
record dated January 27, 2000, indicating the veteran had 
been seen for several years for generalized complaints of 
joint aches and pains - primarily of the knees and elbows.  
The veteran is a surgical nurse at the Buffalo VA Medical 
Center (VAMC).  He has undergone multiple studies, including 
electromyograms (EMGs) of his extremities and magnetic 
resonance imaging (MRIs) of his knees.  The EMGs have failed 
to confirm any conclusive evidence of nerve impingement, 
despite his chronic complaints and clinical picture 
suggestive of nerve impingement.  The MRIs have failed to 
show evidence of cartilage tears or major degenerative 
changes, as suggested by his clinical picture.  A left knee 
MRI was suspicious for a possible partial anterior cruciate 
ligament tear, but his clinical picture and evaluation did 
not support the suspected X-ray findings.  Several years of 
treatment have been unable to improve his conditions.  It was 
believed that a VA neurology consultation had failed to 
provide a definitive diagnosis.  Based on some knowledge of 
"Gulf War Syndrome" and considering the lack of conclusive 
evidence to support another diagnosis, it was speculated that 
his condition "may well have been caused by if not 
aggravated by his time in the Persian Gulf."  

Also submitted was a January 28, 2000, statement from a VA 
physician who had treated the veteran for about 2 years for 
complaints of joint pain, especially of the knees and elbows.  
Work-ups had been negative except for known exposure to many 
hazards (possible toxins) during the Gulf War.  The physician 
stated, "[T]hese symptoms may be related.  He needs to go to 
a Gulf Center."  

A report of a May 2000 VA psychiatric examination reflects 
that the veteran was then currently an inpatient at a VA 
hospital.  He had undergone a complete neuropsychological 
evaluation a couple of years earlier, and the result of that 
April 1998 evaluation were reviewed.  He also recently had 
undergone a Gulf War Protocol examination at a Washington VA 
hospital.  However, the reports of that Gulf War Protocol 
evaluation and the May 2000 VA hospitalization are not on 
file and must be obtained before deciding his appeal.

Submitted along with a November 2000 Statement in Support of 
Claim, VA Form 21-4138, was a document indicating the 
veteran's history of various undiagnosed illnesses and 
neurological complaints are multi-factorial.  His orthopedic 
conditions were compounded and service-connected as 
additional directly related to his duties requiring long 
hours of standing and postural deviations, including reaching 
and holding instruments in awkward positions in performing 
his tasks as a surgical nurse.  To date there were few 
definitive tests or therapies for specific multiple low dose 
exposures of biochemical hazards of warfare and the 
probability of medical consequences and sequellae of his 
physical and or psychological conditions could not be 
eliminated as the strong etiology of his undiagnosed 
illnesses/medical conditions both physical or psychological 
for such a high risk patient.  

38 C.F.R. § 3.159(c)(4)(i) (2003) provides that "[i]n a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion [] if VA determines 
it is necessary to decide the claim.  A medical examination 
or medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in [38 C.F.R.] Sec. 3.309, Sec. 3.313, Sec. 3.316, and 
Sec. 3.317 manifesting during an applicable presumptive 
period provided the claimant has the required service or 
triggering event to qualify for that presumption; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 

Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  Also ask that 
the veteran submit all relevant evidence in his 
possession that is not already on file.

2.  Obtain the results of the Gulf War Protocol 
examination done at a Washington VA hospital and 
records of the veteran's May 2000 VA 
hospitalization.  

3.  Ask the veteran to provide the names and 
addresses of all records pertaining to any 
evaluation at a Gulf War Center.  Ask that he 
complete and return the appropriate releases (VA 
Form 21-4142s) for the medical records of such 
evaluation(s).  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

4.  Schedule the veteran for a VA examination to 
ascertain, if possible, the etiology of his 
subjective complaints that are at issue in this 
appeal.  This includes determining whether any 
specific symptoms (i.e., burning, tingling, 
numbness, and pain) are due to an undiagnosed 
illness or, instead, are due to a known 
diagnosed disorder.  And, if known, state the 
diagnosis and whether it is at least as likely 
as not that the diagnosed disorder is of service 
origin or, if a chronic disease, e.g., an 
organic disease of the nervous system or 
arthritis, manifested within one year of service 
discharge.  

And to facilitate making these determinations, 
please review the reports of the veteran's past 
VA examinations, as well as the January and 
November 2000 reports from VA clinical sources, 
and any other relevant evidence in his claims 
file, including a copy of this remand.

5.  Then readjudicate the claims based on the 
additional evidence obtained.  If benefits are 
not granted to the veteran's satisfaction, send 
him and his representative a supplemental 
statement of the case and give them time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


